NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The claims are drawn to a method of treating an infection caused by Clostridium difficile bacteria in a subject, the method comprising administering to said subject an effective amount of a halogenated salicylanilide having the following formula: 
    PNG
    media_image1.png
    128
    237
    media_image1.png
    Greyscale
.
The closest prior art is Huang et al (J Am Chem Soc 135:17078-17089, 2013; of record) which teach that “[t]he emergence of antibiotic resistance has prompted scientists to search for new antibiotics.  Trans-glycosylase (TGase) is an attractive target for new antibiotic discovery due to its location in the outer membrane of bacteria and its essential role in peptidoglycan synthesis” (Abstract).  In particular, Huang et al identify the following halogenated salicylanilide (Page 17084, Compound 19) as a TGase inhibitor in C. difficile (Page 17085, Table 3):

    PNG
    media_image2.png
    171
    226
    media_image2.png
    Greyscale

which reads on a compound of claims 57 and 59-60 wherein R1 is halo (i.e., Br) and n is 2; R2 is halo (i.e., Cl) and p is 1; and R5 is L1-R7 wherein L1 is O and R7 is phenyl substituted with 2 groups which are C1 and C3 alkyl.
 However, Huang et al teach that “compound 20 indeed showed better inhibition activities than compound 19” and “[c]ompound 24… an analog of… 19… showed slightly better TGase inhibition activities” (Page 17084, Column 2).  Further considering the unpredictability in the field of developing antibiotics in general and using TGase inhibitors in particular (see Abstract: “[t]hough there have been a few molecules identified as TGase inhibitors in the past thirty years, none of them have been developed as antibiotics for humans” (Abstract)), it is determined that the ordinarily skilled artisan would not have selected compound 19 from Huang et al among other more effective TGase inhibitors disclosed therein for antibiotic discovery to treat a patient in need thereof with a reasonable expectation of success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611